Citation Nr: 0841611	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-28 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1943 to March 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 RO decision.  This appeal was 
remanded by the Board in April 2008 for additional 
development.  

In June 2007, the appellant testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.	The Certificate of Death shows that the immediate cause of 
the veteran's death was acute cerebrovascular accident 
(intracerebellar bleed) due to or as a consequence of 
hypertension.  

3.	At the time of his death, the veteran was service 
connected for epilepsy.  

4.	The competent medical evidence shows that acute 
cerebrovascular accident (intracerebellar bleed) and 
hypertension were not incurred in or aggravated by service.  

5.	The competent medical evidence shows that epilepsy did not 
cause or contribute to the veteran's death.  

6.	A service-connected disability was not the immediate or 
underlying cause of the veteran's death, was not 
etiologically related to his death, did not contribute 
substantially or materially to his death, did not combine to 
cause his death, and did not aid or lend assistance to the 
production of his death. 


CONCLUSIONS OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the appellant was provided with this notice in 
April 2008.  

In this case, VCAA letters were sent in April 2004 and in 
April 2008.  These letters addressed all notice elements.  
The letters informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in her 
possession to the AOJ.  Although the April 2008 notice letter 
was not sent before the initial AOJ decision in this matter, 
the Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in August 2008 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The claims file was also sent to a VA examiner for 
an opinion regarding the cause of the veteran's death in July 
2008.  The Board finds that the RO complied with its April 
2008 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Additionally, to establish service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed materially and substantially to cause death.  
38 C.F.R. § 3.312 (2008).  

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service- connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ, are not held to have contributed to a death that 
is primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  Service-connected diseases affecting vital 
organs should receive careful consideration as a contributory 
cause of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions." 38 C.F.R. § 
3.312(c)(4).  Even in such cases, there is for consideration 
whether there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).  

In this case, the veteran died in February 2004.  The cause 
of the veteran's death as depicted on the death certificate 
was acute cerebrovascular accident (intracerebellar bleed) 
due to or as a consequence of hypertension.  At the time of 
the veteran's death, he was service connected for epilepsy.  
The appellant contends that the veteran's death is related to 
service and asserts that the medication he was prescribed for 
his epilepsy caused heart problems and hypertension.  

The Board notes that the veteran was not service connected 
for a heart disability or hypertension at the time of his 
death.  The service medical records do not show complaints of 
or treatment for a heart problem or hypertension.  A medical 
examination shortly after service also does not show a heart 
problem or hypertension.  

Additionally, there is no medical evidence of record after 
service showing that a heart condition or coronary artery 
disease was related to service.  Therefore, the Board finds 
that these conditions are not entitled to service connection.  
Post-service medical records show the onset of hypertension 
in 2003, many years after service.  There is also no evidence 
of a heart disability within one year after service.  
Therefore, service connection cannot be presumed.  See 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).  As a heart disability 
and hypertension are not service connected, and these 
conditions are the cause of the veteran's death, service 
connection for the veteran's death is also not warranted.  

Although the veteran was service connected for epilepsy at 
the time of his death, there is no objective medical evidence 
that this disability caused or contributed to his death.  In 
the July 2008 record review of the clams file by a VA 
physician, the examiner reviewed the claims file, the 
veteran's medical history and considered the medication the 
veteran was taking for his medical conditions.  The examiner 
concluded that there was no evidence that the veteran's 
seizure disorder, or epilepsy, contributed or caused his 
death.  Additionally, the examiner also discredited the 
assertions of the appellant that coming off Dilantin resulted 
in hypertension and contributed to his death.  Based on the 
VA examiner's opinion and the medical evidence of record, the 
Board finds that service-connected epilepsy did not cause or 
contribute to the veteran's death.  Therefore, the medical 
evidence does not show that a service connected disability 
caused or contributed materially and substantially to the 
veteran's death.  

The Board has considered the appellants contention that a 
relationship exists between the veteran's epilepsy and his 
death.  However, as a layperson, without the appropriate 
medical training and expertise, she is not competent to 
provide a probative opinion on a medical matter such as cause 
of death.  While the appellant can certainly attest to the 
veteran's symptoms and her observations, she is not competent 
to provide an opinion as to the cause of death of the 
veteran.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In sum, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board finds that the appellate is not entitled 
to service connection for the cause of death of the veteran.  


ORDER

Service connection for the cause of death of the veteran is 
denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


